EXHIBIT 10.2




AMENDED ROYALTY AGREEMENT







This Amended Royalty Agreement (the “Agreement”) is entered into as of this 12th
day of September, 2016 (the “Effective Date”) by and between Ecosphere
Development Company LLC, a Washington limited liability company (the “Company”),
and Brisben Water Solutions LLC (“Brisben” and together with the Company, the
“Parties”). For good and valuable consideration, the receipt of which is hereby
acknowledged, the Parties hereby agree as follows:




1.

Term. This Agreement shall remain in effect from the Effective Date through June
2, 2046 (the “Term”).




2.

Payment of Royalties. During the Term, the Company shall pay Brisben an amount
equal to 7% of the gross lease revenue actually received by the Company on a
cash basis from the Company’s first Tier 2 Grow Facility located in Finley
County, Washington which becomes operational (the “Royalties”). The obligation
to pay the Royalties shall not be dependant on the identity of the operator  and
shall continue regardless of changes in the identity of the operator  during the
Term. Royalties shall be paid within ten business days of actual receipt of
lease funds by the Company. For avoidance of doubt, the Company plans to develop
and build additional Tier 2 Grow Facilities on the land it is leasing in Finley
County, Washington, and Brisben shall not be entitled to receive any Royalties
from any other Tier 2 Grow Facilities. The Royalties shall have priority of
payment over all other debts, obligations and liabilities of the Company other
than (i) payments owed to _______________ pursuant to that certain Senior
Secured Promissory Note and Business Consulting Agreement, each dated as of June
27, 2016, and (ii) all land lease payments by the Company with respect to the
land on which the Tier 2 Grow Facility is located.




3.

Books and Records.  The Company shall maintain full and accurate books and
records related to the receipt of lease revenue and shall offer Brisben or his
authorized representatives a reasonable opportunity, during business hours and
on at least 24 hours' prior notice, to conduct an examination of the Company’s
books and records relating to this Agreement in order to ensure that the Company
is meeting its obligations to Brisben as provided in Section 2 of this
Agreement.  In the event that any review of the books and records of the Company
indicates that it has failed to properly account to Brisben and the amount due
Brisben is in excess of 5% of amounts actually paid, the Company shall promptly
pay to Brisben the sum due together with 10% per annum interest calculated on a
360 day year and any costs including professional fees incurred by Brisben in
reviewing the books and records of the Company.




4.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual
or facsimile signature.




5.

Benefit.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their legal representatives, successors and assigns.








--------------------------------------------------------------------------------

 







6.

Notices and Addresses.  All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by FedEx or similar receipted
next business day delivery, or by email followed by overnight next business day
delivery as follows:




Brisben:

Brisben Water Solutions LLC

23 N. Beach Road

Jupiter Island, FL 33455

Attn:  William Brisben

Email:  ___________________




with a copy to:

Dinsmore & Shohl LLP

Fifth Third Center

One South Main Street, Suite 1300

Dayton, OH 45402

Attn: Steven R. Watts, Esq.

Email: steve.watts@dinsmore.com




The Company:

3515 SE Lionel Terrace

Stuart, Florida 34997

Attention: Dennis McGuire

Email: dennismcguire1@mac.com




with a copy to:

Nason, Yeager, Gerson, White

& Lioce, P.A.

3001 PGA Boulevard, Suite 305

Palm Beach Gardens, Florida 33410

Attention:  Michael D. Harris

Email:  mharris@nasonyeager.com




or to such other address as any of them, by notice to the other may designate
from time to time.  Time shall be counted to, or from, as the case may be, the
date of delivery.




7.

Attorneys’ Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and expenses (including such fees and costs on
appeal).




8.

Oral Evidence.  This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof.  Neither this Agreement nor
any provision hereof may be changed, waived, discharged or terminated orally,
except by a statement in writing signed by the party or parties against which
enforcement or the change, waiver, discharge or termination is sought.











2







--------------------------------------------------------------------------------

 




9.

Additional Documents.  The parties hereto shall execute such additional
instruments as may be reasonably required by their counsel in order to carry out
the purpose and intent of this Agreement and to fulfill the obligations of the
parties hereunder.




10.

Governing Law.  All claims relating to or arising out of this Agreement, or the
breach thereof, whether sounding in contract, tort, or otherwise, shall also be
governed by the laws of the State of Washington without regard to choice of law
considerations.




11.

Section or Paragraph Headings.  Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Agreement.




(Signature Page Follows)








3







--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF the parties hereto have set their hand as of the date first
above written.







  

 

ECOSPHERE DEVELOPMENT COMPANY LLC

 

 

 

 

 

 

 

 

 

 

By:  

 

        

 

Dennis McGuire, Manager

 

 

 

 

 

 

 

BRISBEN WATER SOLUTIONS LLC

 

 

 

 

 

 

 

 

 

 

By:  

 

        

 

William Brisben, Manager































 






































4





